Order entered August 6, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00428-CV

                    MARCUS JARROD PAYNE, Appellant

                                         V.

                       STACY ELEY (PAYNE), Appellee

               On Appeal from the 303rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-00663

                                       ORDER

      As directed to do so, appellant has filed written verification he has requested

the reporter’s record. Because appellant filed a statement of inability to pay costs

in the trial court and nothing before us reflects he’s been ordered to pay costs, we

ORDER Donna Kindle, Official Court Reporter for the 303rd Judicial District

Court, to file the reporter’s record without costs within thirty days of the date of

this order. See TEX. R. CIV. P. 145.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Kindle and all parties.

                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE